

INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is made as of this 16th day of
July, 2010, by and between Apollo Medical Holdings, Inc., a Delaware corporation
(the “Company”), and Suresh Nihalani (“Indemnitee”), with reference to the
following facts:
 
A.           Indemnitee is a director of the Company.
 
B.           The Company recognizes that the vagaries of public policy and the
interpretation of ambiguous statutes, regulations and court opinions are too
uncertain to provide the Company’s officers and directors with adequate or
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties in good faith as an Agent (as defined below) for the
Company Group (as defined below).
 
C.           The Company recognizes that the cost to a director or officer of
defending against lawsuits resulting from the performance of his or her duties
in good faith for the Company Group, whether or not meritorious, is typically
beyond the financial resources of most officers and directors of the Company.
 
D.           The Company recognizes that the legal risks and potential
liabilities, and the very threat thereof, associated with lawsuits filed against
the officers and directors of the Company Group, and the resultant substantial
time, expense, harassment and anxiety spent and endured in defending against
such lawsuits, bears no reasonable or logical relationship to the amount of
compensation received by such officers and directors, and thus poses a
significant deterrent to and results in increased reluctance on the part of
experienced and capable individuals to serve as an Agent of the Company Group.
 
E.           In order to induce and encourage highly experienced and capable
persons such as Indemnitee to serve as an Agent of the Company Group, secure in
the knowledge that certain expenses, costs and liabilities incurred by them in
their defense of such litigation will be borne by the Company and that they will
receive the maximum protection against such risks and liabilities as may be
afforded by law, the Board (as defined below) has determined that entering into
this Agreement with Indemnitee is not only reasonable and prudent but necessary
to promote and ensure the best interests of the Company and the Company’s
shareholders.
 
F.           The Company and Indemnitee desire that the indemnification rights
provided by this Agreement shall be supplemental to, and shall not supersede or
replace, any indemnification rights which may be provided by other sources,
including without limitation any indemnification which may be provided by the
Company pursuant to its bylaws, by contract or by applicable law.
 
NOW, THEREFORE, with reference to the foregoing facts, the Company and
Indemnitee hereby agree as follows:
 
1.           Agreement to Serve.  Indemnitee agrees to serve and/or continue to
serve as a director and/or officer of one or more members of the Company Group
in the same capacity or capacities in which Indemnitee is serving on the date
hereof for at least 10 days from the date hereof; provided, however, that
nothing contained in this Agreement is intended to or shall create any
obligation of any member of the Company Group to continue to retain Indemnitee
as an Agent or to maintain Indemnitee as a director during such period.

 
- 1 -

--------------------------------------------------------------------------------

 
 
2.           Definitions.
 
The following terms shall have the meanings set forth below:
 
“Action” shall mean any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative.
 
“Agent” shall mean, with respect to Indemnitee, Indemnitee in his or her
capacity as an officer, director, employee or agent of the Company Group and in
his or her capacity as an officer, director, employee or agent of any other
Entity for which he or she is serving in such capacity or capacities as the
request of the Company.  For purposes of this Agreement, if Indemnitee provides
service as an officer, director, employee or agent of any Entity controlled by
the Company or any employee benefit plan of the Company, then Indemnitee shall
be deemed to serve at the request of the Company.
 
“Board” shall mean the Board of Directors of the Company.
 
“Company Group” shall mean the Company, each subsidiary and parent of the
Company, and any successor, resulting or surviving corporation of the Company or
any subsidiary or parent of such successor, resulting or surviving corporation.
 
For purposes of this Agreement, references to the “Company Group” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its Agents, so that if Indemnitee is or was an Agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as an Agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
“Entity” shall mean any corporation, limited liability company, partnership,
joint venture, trust or other enterprise, and employee benefit plan.
 
“Expenses” shall include costs and expenses, including without limitation
attorneys’ fees.
 
“Fines” shall include, in addition to fines, any excise taxes assessed on
Indemnitee with respect to an employee benefit plan.
 
For purposes of this Agreement, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “in the best interests of the Company” as referred to in
this Agreement.

 
- 2 -

--------------------------------------------------------------------------------

 
 
3.           Indemnification.
 
3.1           Third Party Proceedings.  The Company shall indemnify Indemnitee
if Indemnitee is or was a party or is threatened to be made a party to any
Action (other than an Action by or in the right of the Company) by reason of the
fact that Indemnitee is or was an Agent against Expenses, judgments, Fines,
settlements and other amounts actually and reasonably incurred by Indemnitee in
connection with such Action if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its shareholders and, with respect to any criminal Action, had no reasonable
cause to believe Indemnitee’s conduct was unlawful.  The termination of any
Action by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interest of the Company, or with respect to any
criminal Action, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
 
3.2           Proceedings By or in the Right of the Company.  The Company shall
indemnify Indemnitee if Indemnitee is or was a party or is threatened to be made
a party to any Action by or in the right of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was an Agent against
Expenses actually and reasonably incurred by Indemnitee in defense or settlement
of the Action if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the Company and its
shareholders.
 
3.3           Mandatory Payment of Expenses.  To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any Action referred to
in Section 3.1 or 3.2 or the defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by Indemnitee in connection therewith.
 
3.4           Approval for Settlements.  The Company shall not be obligated to
indemnify Indemnitee for any settlements entered into by Indemnitee with respect
to any Action unless the Company approves such settlement or the Company
unreasonably withholds such approval following not less than 10 days prior
written notice of the proposed settlement.
 
4.           Expenses; Indemnification Procedure.
 
4.1           Advancement of Expenses.  The Company shall advance all Expenses
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, or appeal of any Action referenced in Section 3
hereof.  Indemnitee hereby undertakes to repay such amounts advanced only if,
and to the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Company as authorized hereby.
 
4.2           Notice to Company by Indemnitee.  Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which such indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Chief Executive
Officer of the Company at the executive offices of the Company  (unless
Indemnitee is the Chief Executive Officer, in which the notice shall be
addressed to the Board of Directors and to the next most senior officer of the
Company).  In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power.

 
- 3 -

--------------------------------------------------------------------------------

 
 
4.3           Procedure.  The Company agrees to provide any indemnification and
advances required under this Agreement no later than 30 days after receipt of
the written request of Indemnitee.  If a claim for indemnification or advance
under this Agreement is not paid in full by the Company within 30 days after a
written request for payment therefor has first been received by the Company,
Indemnitee may, but need not, at any time thereafter bring an action against the
Company to recover the unpaid amount of the claim.  It shall be a defense to any
such action (other than an action brought to enforce a claim for expenses
incurred in connection with any Action in advance of its final disposition) that
Indemnitee has not met the standards of conduct which make it permissible under
the applicable law for the Company to indemnify Indemnitee, but the burden of
proving such defense shall be on the Company and Indemnitee shall be entitled to
receive interim payments of expenses pursuant to Section 4.1 unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.  It is the intention of the parties that if the
Company contests Indemnitee’s right to indemnification under this Agreement or
applicable law, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Company (including its
officers, Board, any committee or subgroup of its Board, independent legal
counsel or its shareholders) to have made a determination that indemnification
of Indemnitee is or is not proper in the circumstances because Indemnitee has or
has not met the applicable standard of conduct required by this Agreement or by
applicable law, nor an actual determination by the Company (including its
officers, Board, any committee or subgroup of its Board, independent legal
counsel or its shareholders) that Indemnitee has or has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.
 
4.4           Notice to Insurers.  If, at the time of the receipt of a notice of
a claim pursuant to Section 4 hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
 
4.5           Selection of Counsel.  If the Company shall be obligated under
Section 3 or 4 hereof to indemnify Indemnitee or advance Expenses to Indemnitee
in connection with any Action, the Company shall be entitled to assume the
defense of such Action, with counsel approved by Indemnitee, upon the delivery
to Indemnitee of written notice of its election so to do.  After delivery of
such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Action, provided that (a) Indemnitee shall have the right to
employ separate counsel in any such Action at Indemnitee’s expense; and (b) if
(i) the employment of counsel by Indemnitee has been previously authorized by
the Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (iii) the Company shall not, in fact, have employed counsel to
assume the defense of such Action, then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company.

 
- 4 -

--------------------------------------------------------------------------------

 
 
4.6           Effect of Change in Law.  Notwithstanding any other provision of
this Agreement, in the event of any change in any applicable law, statute or
rule which narrows the right of the Company to indemnify Indemnitee, such
change, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.
 
4.7           Nonexclusivity.  The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Company’s Certificate of Incorporation, its Bylaws, any other
agreement, any vote of shareholders or disinterested directors, applicable law,
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in another capacity while holding such office.  The indemnification
provided under this Agreement shall continue as to Indemnitee from any action
taken or not taken while serving in an indemnified capacity even though he may
have ceased to serve in such capacity at the time of the Action.
 
5.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, Fines, settlements and other amounts
actually or reasonably incurred by Indemnitee in the investigation, defense,
appeal or settlement of any Action, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses, judgments, settlements, Fines and other amounts to which
Indemnitee is entitled.
 
6.           Mutual Acknowledgement re Submission of Claims to Court.  Both the
Company and Indemnitee acknowledge that in certain instances, Federal or state
law, regulation or applicable public policy may require the Company to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under law or public policy to indemnify
Indemnitee. For example, in connection with any public offering of the Company’s
securities, the Company will have to make such undertaking to the Securities and
Exchange Commission.  Indemnitee acknowledges and agrees that the Company will
not be in breach of this Agreement for any such submission.
 
7.           Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company’s inability, pursuant to law,
regulation or court order, to perform its obligations under this Agreement shall
be severable as provided in this Section 7.  If this Agreement or any portion
hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
full extent permitted by any applicable portion of this entire Agreement that
shall not have been invalidated, and the balance of this Agreement not so
invalidated shall be enforceable in accordance with its terms.
 
8.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 
- 5 -

--------------------------------------------------------------------------------

 
 
8.1           Claims Initiated by Indemnitee.  To indemnify or advance Expenses
to Indemnitee with respect to Actions initiated or brought voluntarily by
Indemnitee and not by way of defense unless the Company has approved the
initiation or bringing of such Action in writing; or
 
8.2           Lack of Good Faith.  To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Action initiated by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Action was not made in good faith or was frivolous; or
 
8.3           No Duplication of Payments.  To make any payment in connection
with any claim made against Indemnitee to the extent Indemnitee has otherwise
received payment (under any insurance policy, the Certificate of Incorporation
or Bylaws of the Company, contract or otherwise) of the amounts otherwise
indemnifiable hereunder.  If the Company makes any indemnification payment to
Indemnitee in connection with any claim made against Indemnitee and Indemnitee
has already received or thereafter receives payments in connection with the same
claim, then Indemnitee shall reimburse the Company in an amount equal to the
lesser of (a) the amount of the payment otherwise received by Indemnitee and
(b) the full amount of the indemnification payment made by the Company.
 
8.4           Violation of Law.  To indemnify or advance Expenses if such
indemnification would be a violation of applicable law or regulation.
 
8.5           Breach of Employment Agreement.  To indemnify or advance Expenses
in connection with any claim by any member of the Company Group for any breach
by Indemnitee of any employment agreement.
 
8.6            Insured Claims.  For expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance or other policy of insurance maintained by the Company.
 
8.7           Unlawful Claims.  In any manner which is contrary to public policy
or which a court of competent jurisdiction has finally determined to be
unlawful.
 
8.8           Failure to Settle Action.  For liabilities in excess of the total
amount at which settlement reasonably could have been made, or for any cost
and/or expenses incurred by Indemnitee following the time such settlement
reasonably could have been effected, if Indemnitee shall have unreasonably
delayed, refused or failed to enter into a settlement of any Action (or
investigation or appeal thereof) recommended in good faith, in writing, by the
Company and which does not require the Indemnitee to admit liability or agree to
any injunctive relief.

 
- 6 -

--------------------------------------------------------------------------------

 
 
9.            Directors and Officers Insurance.  The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the directors and officers of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement.  Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  In all such policies
of liability insurance, Indemnitee shall be named as an insured in such a manner
as to provide Indemnitee the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors, if Indemnitee is a director;
or of the Company’s officers, if Indemnitee is not an director of the Company
but is an officer. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Company.
 
10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
 
11.           Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.
 
12.           Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, postage prepaid,
addressed to the party at the address set forth on the signature page of this
Agreement.  Any Notice, other than a Notice sent by registered or certified
mail, shall be effective when received; a Notice sent by registered or certified
mail, postage prepaid return receipt requested, shall be effective on the
earlier of when received or the third day following deposit in the United States
mails. Any party may from time to time change its address for further Notices
hereunder by giving notice to the other party in the manner prescribed in this
Section.
 
13.           Attorneys’ Fees.  If any Action is brought to enforce or interpret
any provision of this Agreement, the prevailing party shall be entitled to
recover as an element of its costs, and not its damages, reasonable attorneys’
fees to be fixed by the court.  The prevailing party is the party who is
entitled to recover the costs of its Action, whether or not such Action results
in a final judgment.  A party not entitled to recover its costs of suit may not
recover attorneys’ fees.  No sum for attorneys’ fees shall be counted in
calculating the amount of a judgment for purposes of determining whether a party
is entitled to recover its costs or attorneys’ fees.
 
The following alternative should be considered
 
If Indemnitee institutes an Action under this Agreement to enforce or interpret
any of the terms hereof, Indemnitee shall be entitled to be paid all court costs
and expenses, including reasonable attorneys’ fees, incurred by Indemnitee with
respect to such Action, unless as a part of such Action, the court of competent
jurisdiction determines that all of the material assertions made by Indemnitee
as a basis for such Action were not made in good faith or were frivolous.  In
the event of an Action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be paid all court costs and expenses, including attorneys’
fees, incurred by Indemnitee in defense of such Action (including with respect
to Indemnitee’s counterclaims and cross-claims made in such Action), unless as a
part of such Action the court determines that all of Indemnitee’s material
defenses to such Action were made in bad faith or were frivolous.

 
- 7 -

--------------------------------------------------------------------------------

 
 
14.           Consent to Jurisdiction.  Each of the Company and Indemnitee
irrevocably consents to the jurisdiction of the court of the State of California
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agrees that any action instituted under this
Agreement shall be brought only in the state courts of the State of California,
or in Federal courts located in such State.
 
15.           Governing Law.  This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Delaware.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
/S/ Warren Hosseinion, M.D.
     
Its:  Chief Executive Officer

Agreed to and accepted:
 
INDEMNITEE:
 
/S/  Suresh Nihalani

 
 
- 8 -

--------------------------------------------------------------------------------

 